      Case 1:18-cr-00201-DLC Document 184 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :           S2 18cr201 (DLC)
                                         :
                 -v-                     :                  ORDER
                                         :
 DEBORAH MENSAH,                         :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On August 28, 2020, a trial date was set for May 3, 2021

during a telephone conference with counsel for the defendant and

the Government.    It is anticipated that criminal jury trials in

this district will resume in 2021.       Jury trials will be

conducted in compliance with the safety procedures implemented

in this district.    In order to comply with those safety

procedures, jury trials require complex planning and

coordination.    This district is currently planning to

accommodate criminal jury trials that should occur between April

and June 2021.    It is anticipated that any defendant who wishes

to resolve the charges by entering a plea of guilty will confer

with the Government and arrange with the Court to enter a plea

no later than three weeks before the date scheduled for trial.

Accordingly, it is hereby
         Case 1:18-cr-00201-DLC Document 184 Filed 12/08/20 Page 2 of 2



     ORDERED that defense counsel shall advise the Court by

January 8, 2021, whether the defendant currently intends to

proceed to trial.

Dated:       New York, New York
             December 8, 2020


                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
